    Case 1:18-cr-20613-JEM Document 119 Entered on FLSD Docket 12/12/2019 Page 1 of 2
                               -
                               '
                                  t')
                               )q,' ')ts                            .fl ?
                                                           v f'?'''cf                                                                                                                                                                         c'
                                                                                                                                                                                                                                               t   î
                                                                                                                                                                                                                                                   7fgu s..
                                                                                                                                                                                                                                                     -




                                        ulo1t(t.c
                                                b '
                                                  c.
                                                   'ï.,-.jt,!
                                                            )                                L'
                                                                                              .'
                                                                                               >vr&.yzn<
                                                                                                       ./r
                                                                                                         kt
                                                                                                          .
                                                                                                          %                        (-);r(j
                                                                                                                                         '
                                                                                                                                         -ï
                                                                                                                                          .;.jy..(j
                                                                                                                                          '                                                 FIL
                                                                                                                                                                                                                                               nsyr,j1
                                                                                                                                                                                                                                               z
                                                                                                                                                                                                                                                     c.
                                                                                                                                                                                                    ED ay
                                                                ht
                                                                 0
                                                                 ; - 7..o t,q                                                               >''
                                                                                                                                              -
                                                                                                                                              $o.(1.Jo,(s
                                                                                                                                                        x-)                                                                         D.C.
                                                                                                                                                                                                        0E2 12 2219
                                                                                                                                                                                                      ANGELA E. xoata
                                                                                                                                                                                                     CLER.
          îtttcvï                                                                                                                                                                                    s
                                                                                                                                                                                                         .
                                                                                                                                                                                                           u s ojst (a
                                                                                                                                                                                                             o.og/.
                                                                                                                                                                                                                  u .-uj
                                                                                                                                                                                                                       xuj

T                                  jjr'
                                      ,o $/<'
                                            y$
                                             c,.)
                                                . ux                        )-
                                                                             q(-b
                                                                                '
                                                                                j
                                                                                Lt.#                                                kht/v,c f'tto.
                                                                                                                                        z
                                                                                                                                                 t!
                                                                                                                                                  gasi
                                                                                                                                                    .
                                                                                                                                                     ..
                                                                                                                                                      i  .
                                                                                                                                                                                                                                     ''
                                                                                                                                                                                                                                    Cdvt'#

                                   (.
                                    pïï-
                                       yt
                                        ;vxéw'
                                             j tk
                                                .
                                                -
                                                (.(r-o-tt
                                                        .
                                                        ocn-ttxa                                              j-f-uv
                                                                                                                   -c,,
                                                                                                                      :rk
                                                                                                                        ï -(a
                                                                                                                            f       ..                                                        $

      zqo-x-î$.
    (-t   .   #(T
              . .1                 tr
                                    xp-$4.k
                                          ,r.                                                    p(1.'
                                                                                                     tw,
                                                                                                       .y%,$j (f'
                                                                                                                .y        %t (1.
                                                                                                                 -v-s--..:,
                                                                                                                          .    (()t(0tsul(k.z
                                                                                                                                   .-       .                , ,                                    .
                                                                                                                                                                                                     '
                                                                                                                                                                                                                            , , ,k. -
                                                                                                                                                                                                                            -'--    î
                                                                                                                                                                                                                                    ç
                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                    i

          ào.f
             a.
              u--
                ju
                                                                                                                  -'
                                                                                                                      a.tq,
                                                                                                                      .           1tco.h
                                                                                                                                       t$                                      '
                                                                                                                                                                               d/'
                                                                                                                                                                                 !èt
                                                                                                                                                                                   zf'o'
                                                                                                                                                                                       hxv
                                                                                                                                                                                         cb                                             ,
                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                        'Ltl
                                                                                                                                                                                                                                           b.
                                                                                                                                                                                                                                            r-
                                                                                                                                                                                                                                             btz
                                                                                                                                                                                                                                               ky
                                                                                                                                                                                                                                                -.,
                                                                                                                                                                                                                                                  .k!
                                                                                                                                                                                                                                                    .(
                                                                                                                                                                                                                                                     -'!j

                      xx/. .-k$zx.y .                     (-(.
                                                             1b
                                                              .
                                                              ;z.
                                                                'fnv- $
                                                                      .                      1ejrt
                                                                                             '
                                                                                                 '
                                                                                                 z,'
                                                                                                   ocz
                                                                                                     nq1t-.'
                                                                                                           /lt/
                                                                                                              -t-
                                                                                                                .                                                                             kJ''
                                                                                                                                                                                            L.?
                                                                                                                                                                                              '
                                                                                                                                                                                              h  strt.
                                                                                                                                                                                                     ckj,     -



                                                                                                                                                                                                              '
                                                                                .
                                                                                -   v.
                                                                                     ,)yy
                                                                                        zIsk-!
                                                                                             -
                                                                                             ,
                                                                                             s,
                                                                                              -a'
                                                                                                t                                                       f.
                                                                                                                                                         z.ot,
                                                                                                                                                             '' s(t
                                                                                                                                                                  .
                                                                                                                                                                  ->                                          Y(.
                                                                                                                                                                                                              . -f
                                                                                                                                                                                                                 .ef
                                                                                                                                                                                                                   -',Q,
                                                                                                                                                                                                                       k

         jù
          .axjc
              g,
               yx.ufg                                    fw.jt                      f
                                                                                    .
                                                                                    th(
                                                                                      $t
                                                                                       ':uatt-kb                                                        )'fNJAj rD
                                                                                                                                                                 .sv-v/kj
                                                                                                                                                                        u                                                  ïtuuta,
        (.(ovq tj                                                    (-fL
                                                                        (;-.
                                                                           )f,(-
                                                                               :7--
                                                                                  h
                                                                                  .-
                                                                                   tt
                                                                                    jb
                                                                                     -
                                                                                     z
                                                                                     .)j
                                                                       -.                                                                                                                                          -.
                                                                                                                                                                                                                       .-y-w.ox))y .((
                                                                                                                                                                                                                                     f4
                                                                                                                                                                                                                                      v.zs.
                                                                                                                                                                                                                                          s
                                                                 L
                                                                 t
                                                                 h
                                                                 kk
                                                                 )
                                                                 .
                                                                    .jk*tP.Q
                                                                   uv      '7'
                                                                             h                                        (.
                                                                                                                       a,.1Aw z..
                                                                                                                                t                                                                                  ('-Nw-.
                                                                                                                                                                                                                         (ju.(c-:   .

              '
                  ) t ta où             ;(.
                    1        ..x   $'
                                    g(
                                     -.-
                                       7p
                                       .                         jv.
                                                                 .
                                                                   uj(  ,
                                                                                         t,
                                                                                          ....
                                                                                             pr
                                                                                             '.f
                                                                            .                            ,,                                                            çrk&.
                                                                                                                                                                           y           Acjxj .Sm
                                                                                                                                                                                              ' cr,j.
              '
              j)kt(.ss-
                      ty                                                                                                                            zh ,%r                                 N
                                                                                                                                                                                                '
                                                                                                                                                                                                15(                    -

                                                                                                                                                    $.t.hïl!   .,...
                                                                                                                                                           ktd-.   .s
                                                                                                                                                                    j          .        ..;jctd-'
                                                                                                                                                                                                , ..
                                                                                                                                                                                                   .-.j
                                                                                                                                                                                                    ' '' .
                                                                                                                                                                                                                        1t
                                                                                                                                                                                                                         ô+
                  f(tJk
                      -ï.                                                                        tkrfrt
                                                                                                      om7. 1(ae.(-''tz-v,x,
                                                                                                                          ' <j& N '.zs h'.$Joqfm .u ,.f%-
                        -
                                                                                                                                                -
                                                                                                                                                                   .                                                                       kfî(9& V
                  t'
                   asv$$..
                         cytx
                            .
                            otn             ,                                                                                       f                   l
                                                                                                     y.'
                                                                                                     .
                                                                                                       ys1k       -                 (-.vo$j Ct'pxi-Akz% r) )rsxt.;îN.Jk'/)
                                                                                                                                                                         '              .                                    .


                  ((,sst(
                                                                                         ïzr
                                                                                         .
                                                                                           z'
                                                                                            s
                                                                                            'yos((
                                                                                                 .
                                                                                                 L. ) t(
                                                                                                                                                                                                                                    r:
                                                                                                                                                                                                                                     Lt
                                                                                                                                                                                                                                      -b
                                                                                                                                                                                                                                       fr
                                                                                                                                                                                                                                        jv-
                                                                                                                                                                                                                                          jvd-
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                             sX'ksk
                                                                                                                                                                                                                                                  )
                            'ç '
                   tQk?/7%q.t  -j- (ttqvz(
                                         -)y                                                              ï
                                                                                                          .k
                                                                                                           uc-ku2
                                                                                                                ykt'
                                                                                                                   j
                                                                                     .
                                                                                                                                                        (-
                                                                                                                                                         ,'r--(-s'-'
                                                                                                                                                                   ïL
                                                                                                                                                                    ;-')rv-àk                                                      of.
                                                                                                                                                                                                                                     t-f .
                                                                                                                                                                                                                                         ./
                                                                                                                                                                                                                                          '$ (t. '
                                                                                                                                                                                   -   J)                                                          >)
                                   .tL
                                     -
                                     1zfh:m
                                          xh
                                           k
                                           A
                                           .                                x.  , t
                                                                             c. .                -
                                                                                                                                                                   ti
                                                                                                                                                                    '
                                                                                                                                                                    hff,u)cbyft
                                                                                                                                                                              r)
                                                    '
                            t'vklz'
                                  !% d $ (.c,,
                                             &.z.yvxqr
                                                .    .
                                                     f                                        co,
                                                                                                to-
                                                                                                  )u-
                                                                                                    ooA                                                                                                  t%u- t.cc w *
                                                                                                                                                                                                                     .'g
                                                                                                                                                                                                                     . ott.

                   (-oxf
                       w =)qy %ïzt,     .                                                                                                       ('
                                                                                                                                                 :(3
                                                                                                                                                   ..(
                                                                                                                                                     /
                                                                                                                                                     .y.4.                                                                         àà't--
                                                                                                                                                                                                                                        .(.

                     c$t
                       'rzvx#k
                        -u   .                          I;
                                                         arb(
                                                            !
                                                                                                                              .
                                                                                                                              kt
                                                                                                                               .h(
                                                                                                                                 l.(uc
                                                                                                                                     .o (u.                                                                  t
                                                                                                                                                                                                             -ê
                                                                                                                                                                                                              .cj
                                                                                                                                                                                                                o(.
                                                                                                                                                                                                                  --
                                                                                                                                                                                                                   cx.,
                                                                                                                                                                                                                   -  h'4. t,
                                                                                                                                                                                                                            --,
                                                                                                                                                                                                                              'j
                                                                                                                                                                                                                               ,t-
                                   cv..X. è&qOA
                        U-ooktrov .t          'ony                                                            Q& -ft;
                                                                                                              .
                                                                                                                    wjt
                                                                                                                      .o',t(
                                                                                                                           o,
                                                                                                                            .
                                                                                                                            $
                                                                                                                            ai'z
                                                                                                                               .
                                                                                                                               zj.                                                                                            7 r-lc,/v.,(
                                                                                                                                                                                                                                         -,(;'
                                                                                                                                                                                                                                             ).
                                                                                                                                                                                                                                              -t,t'
                                                                                                                                                                                                                                                  .(
                                                                                                                                                                                                                                                   ?
Case 1:18-cr-20613-JEM Document 119 Entered on FLSD Docket 12/12/2019 Page 2 of 2
